UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604


                                    March 2, 2006


                                        Before

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. RICHARD A. POSNER, Circuit Judge

                       Hon. KENNETH F. RIPPLE, Circuit Judge


UNITED STATES OF AMERICA,                        ]   Appeals from the United
        Plaintiff-Appellee,                      ]   States District Court for
                                                 ]   the Southern District of
Nos. 02-4235 and 03-2483              v.         ]   Illinois.
                                                 ]
EDWARD SEALS and EARNEST D'MARCO                 ]   No. 01 CR 30140
JOHNSON,                                         ]
        Defendants-Appellants.                   ]   Michael J. Reagan, Judge.


                                     ORDER


       Following our limited remand under United States v. Paladino, 401 F.3d 471
(7th Cir. 2005), the district judge determined that the sentences he imposed on
Earnest D’Marco Johnson and Edward Seals would not be different had he known
that the sentencing guidelines were advisory. He made this determination after
considering briefs and argument from the parties, listening to testimony and
reviewing the defendants’ presentence investigation reports and the court’s private
notes. See Orders of December 7, 2005.

      We invited the parties to file memoranda addressing the district court’s
determinations, and they did so. Counsel for defendant Johnson states that
“Johnson does not challenge the District Court’s December 7, 2005 order”.

                                                                             - over -
Nos. 02-4235 and 03-2483                                                      Page 2

Similarly, counsel for defendant Seals states that he “cannot argue that the District
Court’s refusal to alter the Guideline sentence is an abuse of discretion or that a
Guideline sentence is presumptively unreasonable”. Unsurprisingly, the
government’s response asserts that both sentences are reasonable.

       Because the district judge states that he would have imposed the same
sentence post-Booker, and because neither defendant has offered anything to rebut
the presumption of reasonableness that attaches to accurately calculated sentences,
we see no reason why the defendants’ sentences would be deemed unreasonable
under the current sentencing regime. Accordingly, we AFFIRM the judgment of the
district court as to defendants Johnson and Seals.